Citation Nr: 0628811	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-20 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



ISSUE

Entitlement to service connection for residuals of a 
laceration of the right middle finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

This matter was first before the Board in January 2005, at 
which time it was remanded for further development, including 
the acquisition of a compensation and pension (C&P) 
examination.  


FINDINGS OF FACT

1.  In August 1970, while the veteran was serving in Vietnam, 
he sustained a laceration to the middle finger of his right 
hand which was sutured; no residuals were noted when he was 
examined prior to his release from service in October 1970.

2.  X-rays studies in December 2002 revealed mild 
degenerative changes at the radiocarpal and first 
carpometacarpal joint and VA examinations in January 2003 and 
April 2003 resulted in diagnoses of healed laceration, right 
long finger; early Dupuytren's disease of the right hand; 
diabetic peripheral neuropathy; carpal tunnel syndrome; a 
possible neuromuscular junction disorder; a possible central 
lesion; and possible myasthenia gravis.

3.  In January 2005 the Board remanded the case for the 
veteran to be accorded another VA examination to obtain an 
opinion as to whether the veteran currently has a disability 
of the right middle finger that can be attributed to the 
laceration he sustained while on active duty.

4.  The veteran failed, without good cause, to report for a 
scheduled VA examination to evaluate his claim for service 
connection for residuals of a laceration of the right middle 
finger.

5.  The veteran does not have a current disability involving 
the right middle finger that is attributable to his an-
service injury.


CONCLUSION OF LAW

A chronic disability involving the right middle finger was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Generally, service connection requires 
medical evidence of a current disability; medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. §§ 3.159(c)(4), 
3.326. 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.


Factual Background.  In January 2005 the Board remanded this 
matter for additional development, including the acquisition 
of a C&P examination.  In a letter dated in June 2005 the 
veteran was notified of an appointment scheduled for July 2, 
2005.  The veteran failed to keep this appointment.  A Report 
of Contact (telephone) dated in March 2006 reflects that the 
veteran did not feel that another examination was needed and 
that he would not report for another examination.  He 
requested that the matter be resolved based on the evidence 
of record.  Accordingly, the Board finds that the 
requirements of 38 C.F.R. § 3.159 (c)(4) have been met and 
the claim will be adjudicated based on the evidence of 
record.  38 C.F.R. § 3.655.

Service medical records (SMRs) dated in August 1970 show that 
the veteran was treated for a 1 1/2 inch laceration to the 
middle finger of his right hand.  The evidence shows that the 
cut was sutured.  Two days later the veteran was seen for 
complaints of radiating pain in the right arm and finger.  
Sutures were removed a couple of weeks later.  Treatment 
records indicate that there was digital nerve laceration on 
the radial side, but advise that the wound was clean.  A 
discharge examination done in October 1970 found no upper 
extremity abnormalities.

In January 2003 the veteran underwent a C&P examination.  
SMRs were reviewed pursuant to this examination.  During the 
examination the veteran reported that he had worn a hand 
brace since the in-service injury, but later retracted this 
by stating that he has worn a brace since he was given one in 
the early 1980's.  He described diminished function of the 
right hand, and reported difficulty with straightening the 
long and small fingers of the right hand.  He also reported 
occasional numbness and tingling in the tips of all the 
fingers of the right hand.  The examiner reported the veteran 
as saying that he "can't do nothing" with his right hand, 
while at other times admitting that he writes, feeds, and 
grooms himself with his right hand.  

In his review of the case file the examiner noted a report 
dated in January 2002 describing "possible carpal tunnel 
syndrome with pain in the wrist," and x-rays taken in 
December 2002, which revealed mild degenerative changes at 
the radiocarpal and first carpometacarpal joint.  Physical 
examination revealed full passive extension of the fingers.  
The examiner also noticed a faint, non-tender, non-adherent 
scar along the radial aspect of the long finger.  Diagnoses 
were of healed laceration, right long finger; early 
Dupuytren's disease of the right hand, diabetic peripheral 
neuropathy, and carpal tunnel syndrome.  The examiner added 
that "it is known that Dupuytren's disease can be associated 
with diabetes mellitus, for which the veteran is service-
connected."  

In April 2003 the veteran underwent a C&P neurological 
examination.  The examiner stated that the veteran had signs 
on neuro-exam that suggested potential problems beyond his 
complaint of right arm injury attributed to the wartime 
laceration in Vietnam.  The neurological examination did not 
point so much to a peripheral nerve injury, but suggested a 
possible neuromuscular junction disorder, and a possible 
central lesion.  In an addendum, later in April 2003, the 
examiner noted that an EMG yielded results suggesting 
possible myasthenia gravis; however he noted that further 
studies were required.  Nerve conduction and studies of the 
right medial and right ulnar nerve, performed in June 2003, 
were reported as normal.  

In January 2005, the Board found the evidence insufficient 
regarding the clinical findings and medical nexus opinions 
necessary to adjudicate the veteran's claim and remanded the 
case for the veteran to be accorded another examination.  As 
noted above, the veteran refused to report for another 
examination.


Analysis.  SMRs confirm that the veteran sustained a 
laceration to the middle finger of his right hand while in 
Vietnam; however, the evidence does not support a finding of 
a current residual disability.  Post-service medical evidence 
of record contains no subjective complaints involving the 
right middle finger, and no record of any treatment 
therefore.  The veteran argues that he was treated "numerous 
years for this injury" by a physician who is now deceased, 
but C&P examinations done in January 2003 and April 2003 shed 
no light regarding any residual current disability of the 
right middle finger.  Although the veteran reports that he 
has worn a hand brace since approximately 1980, the record 
contains no evidence aside from the veteran's lay allegations 
that links this occurrence to his in-service injury.  Indeed, 
the Board notes the multiple disorders affecting the right 
hand, including Dupuytren's disease of the right hand, 
diabetic peripheral neuropathy, and carpal tunnel syndrome.  
In any event, to the extent that the veteran himself is 
attempting to establish a medical nexus through his own 
statements, it is well-established that as a lay person 
without medical training, he is not competent to comment on 
medical matters such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 C.F.R. § 3.303.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service or a service-connected disability), there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for 
residuals of a laceration of the right middle finger must be 
denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also finds that VA has complied with the 
requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Letters from the RO dated in May 2002 and in February and 
June 2005 essentially satisfied the duty to notify 
provisions.  SMRs and VA treatment records were obtained and 
made a part of the record.  Reasonable efforts were also 
undertaken to obtain private treatment records, which are no 
longer available.  In addition, VA attempted to assist the 
veteran by providing him with a medical examination essential 
for disability evaluation purposes.  Unfortunately, the 
veteran failed to report for his scheduled examination.  In 
light of the veteran's failure to show good cause for not 
reporting for his examination, the Board finds that no 
further assistance is due in this case.  See 38 C.F.R. § 
3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that the duty to assist is not always a one-
way street, or a blind alley, and that the veteran must be 
prepared to cooperate with VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim).  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2004 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).


ORDER

Entitlement to service connection for residuals of a 
laceration of the right middle finger is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


